DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on August 29, 2022 is acknowledged with appreciation.  Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MA et al (“Room-temperature single-photon generation from solitary dopants of carbon nanotubes” (Nature Nanotech., 2015).1
	Claim 10: Ma teaches single-photon source (“SPS”) comprising a single-wall carbon nanotube (“SWCNT”) capable of emitting single phones at room temperature (Ma, first paragraph).

4.	Claim 10-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARTMANN et al (“Photoluminescence imaging …in covalently doped single-wall carbon nanotubes”, Nanoscale, 2015).  Hereinafter, “HARTMAN-2015”
	Claim 10: Hartmann-2015 teaches SPS comprising SWCNT capable of emitting single photons at room temperature (Hartmann, first paragraph).
	Claim 11:  Hartmann-2015 teaches the SWCNT has a (6,5) chirality and the single phones are emitted at a wavelength 985 nm (page 20523, right column, last paragraph).  
	Claims 12-13:  Hartmann-2015 does not report the (7,.5) or (10,3) chirality and the corresponding emission wavelength of the SWCNT; however, because the SWCNT of Hartmann-2015 is doped by the same dopants as that of the claimed invention as discussed in claims 14 and 16 below, it is expected that the doped SWCNT of Hartmann-2015 possess the chirality and emission within the claimed range.
	Claims 14 and 16:  Hartmann-2015 teaches SWCNT doped with an aryl compound comprising diazonium, in particular MeO-Dz (Hartmann-2015, page 20422, right column, last paragraph).
	Claims 17-18:  Hartmann-2015 teaches encapsulating the SWCNT with a surfactant or a polymer wherein the surfactant comprises sodium deoxycholate (DOC) (Hartmann, page 20522, right column, first paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN’2015 in view of HARTMANN et al (Photoluminescence Dynamics of Aryl sp3 Defect States in Single-Walled Carbon Nanotubes”, 2016.  Hereinafter, “Hartmann-2016”.
	Claims 11-12:  Hartmann-2016 teaches SWCNT having a (6.5) chirality emitting at a wavelength of 832 to 1014 nm (Hartmann-2016, page 8356, right column, 2nd paragraph) which overlaps the claimed range of 840 to 1000 nm; and (7,5) chirality wherein the single photons are emitted at a wavelength about 900-1100 nm (Figure 1(b) which is within and overlapping the claimed range of 840-1000 nm.  
	Claim 13:  Neither Hartmann-2015 nor Hartmann-2016 reports the (10,3) chirality and the corresponding emission wavelength of the SWCNT; however, because the SWCNT of Hartmann-2015 & Hartmann-2015 is doped by the same dopants as that of the claimed invention as discussed above, it is expected that the doped SWCNT of possess the (10,3) chirality and corresponding emission wavelength within the claimed range.
	Claim 15, Hartmann-2015 teaches Br-Dz and  MeO-Dz as the diazonium dopants but not Cl2-Dz.  Hartmann-2016 teaches aryl diazonium dopants of Br-Dz, Cl2-Dz and MeO-Dz  as equivalents (Hartmann-2016, page 8356, right column).  Therefore, it would have been obvious to a POSITA as a matter of choice to utilize Cl2-Dz as surfactant in place of Br-Dz if desired.

6.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN’2015 in view of GUI et al. (US 2018/0016148).
	Hartmann-2015 teaches using surfactant, in particular sodium cholate, and polymers including PEG/Dextran to aid dispersion for SWCNT in suspension (Hartmann’2015, page 20522, right column, first paragraph).  Gui teaches encapsulating SWCNT to improve dispersibility with surfactants including sodium cholate (Gui, para. 0011) and polymers including PEG/dextran or PFO-BiPy as equivalent (Gui, para.0097-0098).  Therefore, it would have been obvious to the POSITA as matter of choice to use PFO-BiPy in place of PEG/dextran.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 10, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Any reference that is unfurnished with this Office action has been provided by Applicant in IDS filed 10/05/2020.